Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Jasper, Reg. No. 50,833 on 1/6/22.

Claims 2, 4, and 6-8 are amended as follows: 

2.	An apparatus comprising:
a base; and

a first curved wall,
a second curved wall,
a first straight wall coupled directly to the first curved wall,
a second straight wall coupled directly to the second curved wall,
a third straight wall coupled directly to the second curved wall,
a first corner formed by the first straight wall and the second straight wall, and
a second corner formed by the third straight wall and a fourth straight wall.  

4.	An apparatus of comprising:
a base; and
a wickless capillary driven constrained vapor bubble heat pipe coupled to the base, the wickless capillary driven constrained vapor bubble heat pipe including a capillary, the capillary having a longitudinal axis and a cross-sectional shape orthogonal to the longitudinal axis, the cross-sectional shape including:
a first curved wall,
a second curved wall,
a first straight wall coupled directly to the first curved wall,

a third straight wall coupled directly to the second straight wall, the [[the]] second straight wall and the third straight wall form an acute angle, and
a fourth straight wall coupled directly to each of the third straight wall and the second curved wall.  

6.	The apparatus of claim 2, further including:
a third curved wall coupled to the fourth straight wall,
a third corner formed by a fifth straight wall and a sixth straight wall, the fifth straight wall coupled to the third curved wall,
a fourth curved wall coupled to the sixth straight wall, and
a fourth corner formed by a seventh straight wall and an eighth straight wall, the seventh straight wall coupled to the fourth curved wall and the eighth straight wall coupled to the first curved wall. 
 
7.	An apparatus comprising:
a base; and
a wickless capillary driven constrained vapor bubble heat pipe carried by the base, the wickless capillary driven constrained vapor bubble heat pipe including a capillary, the capillary having a longitudinal axis and a cross-sectional shape orthogonal to the longitudinal axis, the cross-sectional shape including:
a first curved wall,

a third curved wall,
a fourth curved wall,
a first straight wall coupled directly to the first curved wall,
a second straight wall coupled directly to the second curved wall,
a first corner formed by the first straight wall and the second straight wall,
a third straight wall coupled directly to the second curved wall,
a fourth straight wall coupled directly to the third curved wall,
a second corner formed by the third straight wall and a fourth straight wall,
a fifth straight wall coupled directly to the third curved wall,
a sixth straight wall coupled directly to the fourth curved wall and coupled to the fifth straight wall,
a seventh straight wall coupled directly to the fourth curved wall, and
an eighth straight wall coupled directly to the first curved wall and coupled to the seventh straight wall.  

8. The apparatus of claim 6, wherein:
the third curved wall directly coupled to each of the fourth straight wall and the fifth straight wall,
the fourth curved wall directly coupled to each of the sixth straight wall and the seventh straight wall,
the first curved wall directly coupled to the eighth straight wall, and
the second curved wall directly coupled to the fourth straight wall.  

Terminal Disclaimer
The terminal disclaimer filed on 12/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,917,994 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claim 2 is allowable. Claims 12-20 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I to III as set forth in the Office action mailed on 3/9/21, is hereby withdrawn and claims 12-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE	
Claims 2, 3, 5-10, 12-16, and 18-20 are allowed due to the current applicant amendments and reasons indicating allowable subject matter set forth in the previous office action.
The claim 4 is allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising a first straight wall coupled directly to a first curved wall, a second straight wall coupled directly to the first straight wall, a third straight wall coupled directly to the second straight wall, the second straight wall and the third straight wall form an acute angle, and a fourth straight wall coupled directly to each of the third straight wall and a second curved wall.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 4 patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,401,643 (fig. 1C) discloses a wickless capillary having corners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835